UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G A/2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.2) Oncovista Innovative Therapies, Inc. (Name of Issuer) Common Shares (Title of Class of Securities) 68232J105 (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) þ Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.68232J105 13G A/2 1 NAME OF REPORTING PERSON Wexford Spectrum Trading Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 0% 12 TYPE OF REPORTING PERSON CO CUSIP NO.68232J105 13G A/2 1 NAME OF REPORTING PERSON Wexford Capital LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 0% 12 TYPE OF REPORTING PERSON PN CUSIP NO. 68232J105 13G A/2 1 NAME OF REPORTING PERSON Wexford GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 0% 12 TYPE OF REPORTING PERSON OO CUSIP NO. 68232J105 13G A/2 1 NAME OF REPORTING PERSON Charles E. Davidson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 0% 12 TYPE OF REPORTING PERSON IN CUSIP NO 68232J105 13G A/2 1 NAME OF REPORTING PERSON Joseph M. Jacobs 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 0% 12 TYPE OF REPORTING PERSON IN This Amendment No. 2 (this “Amendment”) modifies and supplements the 13G initially filed on November 21, 2007 and the Amendment No. 1 filed on February 14, 2014 (the “Statement”), with respect to the common stock, $0.001 par value per share (the “Common Stock”), of OncoVista Innovative Therapies, Inc., a Nevada corporation (the “Company”). Except to the extent supplemented by the information contained in this Amendment No. 2, the Statement, as amended as provided herein, remains in full force and effect. Capitalized terms used herein without definition have the respective meanings ascribed to them in the Statement. Item 4 should be deleted in its entirety and replaced with the following: Item 4Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. [Information set forth below is on the basis of 21,627,868 shares of common stock issued and outstanding as of November 12, 2014, as reported in the Company’s Form 10Q filed with the Securities and Exchange Commission on November 13, 2014.] (i) Wexford Spectrum Trading Limited (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 (ii) Wexford Capital LP (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 (iii) Wexford GP LLC (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 (iv) Charles E. Davidson (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 (v) Joseph M. Jacobs (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 The total shares of Common Stock reported as beneficially owned by each of Wexford Capital LP (“Wexford Capital”), Wexford GP LLC (“Wexford GP”),Charles E. Davidson (“Davidson”) andJoseph M. Jacobs (“Jacobs”) include the shares of Common Stock reported as beneficially owned by Wexford Spectrum Trading Limited (“WST). Wexford Capital LP may, by reason of its status as investment manager of WST, be deemed to own beneficially the securities of which WST possesses beneficial ownership. Wexford GP may, as the General Partner of Wexford Capital, be deemed to own beneficially the securities of which WST possesses beneficial ownership. Each of Davidson and Jacobs may, by reason of his status as a controlling person of Wexford GP, be deemed to own beneficially the securities of which WST possesses beneficial ownership. Each of Wexford Capital, Wexford GP, Davidson and Jacobs shares the power to vote and to dispose of the securities beneficially owned by WST.Each of Wexford Capital, Wexford GP, Davidson and Jacobs disclaims beneficial ownership of the securities owned by WSI and this report shall not be deemed as an admission that they are the beneficial owners of such securities except, in the case of Davidson and Jacobs, to the extent of their respective interests in each member of WST. The amount shown as Beneficially Owned and the Percentage of Class in this Amendment No. 2 are as of January 8, 2015. Item 5 should be deleted in its entirety and replaced with the following: Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following /X/. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: January 12, 2015 Company Name WEXFORD SPECTRUM TRADING LIMITED By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD CAPITAL LP By: Wexford GP LLC, its General Partner By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD GP LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary /s/ Joseph M. Jacobs JOSEPH M. JACOBS /s/ Charles E. Davidson CHARLES E. DAVIDSON
